        Case 1:17-cr-00198-NONE-SKO Document 636 Filed 04/21/21 Page 1 of 1


 1   STEVEN L. CRAWFORD #166488
     Law Office of Steven L. Crawford
 2   192 North 11th Street
     Grover Beach, CA 93433
 3   Tel: (805)458-6312
     Fax: (805)498-2001
 4   slcrawfordlaw@gmail.com
 5
     Attorney for Defendant
 6             Gabriel Gomez
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,           ) Case No. 1:17CR00198 NONE
11                                       )
                Plaintiff,               )
12                                       ) MOTION TO EXONERATE BOND
          vs.                            )
13                                       ) And ORDER.
     GABRIEL GOMEZ,                      )
14                                       )
                Defendant.               )
15                                       )
16

17
          On October 19, 2017, Defendant’s wife Teresa Gomez posted a
18
     $1,000.00 bond on behalf of Defendant Gabriel Gomez. The defense
19
     is requesting this Court to exonerate the bond as this case is
20
     completed and Mr. Gomez has been sentenced.
21   April 14, 2021
22                                             /Steven L. Crawford/
23                                      STEVEN L. CRAWFORD, Attorney
24                                      for Defendant Gabriel Gomez

25
     IT IS SO ORDERED.
26

27     Dated:   April 20, 2021
                                           UNITED STATES DISTRICT JUDGE
28




                                         - 1
